DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Pitzer et al., US 2014/0267717 A1, in view of Jeremy Mutton et al., US 2013/0179841 A1, and in view of Satorius, US 2012/0050046 A1, and further in view of Jones et al., US 2013/0169817 A1.

4. 	As per claim 1, A system for generating premises visualization for first responders at an address (Pitzer, Abstract) comprising: 
the central system retrieving an informal two-dimensional rendering of the premises (Pitzer, Figure 3, ¶8, and ¶28,” Process 200 begins as the mobile electronic device 104 generates a user interface to enable the operator to input drawing strokes that form an approximate sketch of the floor plan of a room (block 204).”Notes: The approximate sketch is interpreted as the informal 2d rendering of the promises that is in this case the floor of the plan.”)
the central system analyzing said informal two-dimensional rendering; rendering (Pitzer, ¶29,” In one embodiment, the mobile electronic device 104 generates straight-line approximations for each stroke and joins the straight lines together to form a closed polygon that represents an approximate floor plan for the room. The sides of the polygon and relative angles of intersections between sides of the polygon are not necessarily to scale because the sketch is not necessarily to scale. FIG. 4 depicts a display 400 including an approximate floor plan 404 that is generated from the graphical depiction of the strokes 304 in FIG. 3.”);
the central system determining features found on the premises depicted by the two- dimensional rendering, wherein said features comprise walls, doors, windows; (Pitzer, ¶34,” In the precise floor plan 604, each wall is labeled with the measured dimension and the relative sizes of each wall are displayed to scale with the corresponding dimensions. The walls in the floor plan also intersect each other at perpendicular angles or at measured angles between walls that do not meet at perpendicular angles.”, and  ¶34, “identifies other properties of the room, including the volume of the room, square footage of the room, and corresponding areas of windows and doors on the walls in the room using the data from the precise floor plan.”)
 the central system automatically generates a three-dimensional model of the premises (Pitzer, ¶35, “During process 200, the mobile electronic device 104 optionally generates a three-dimensional model of the room using the precise floor plan data and measurement of the ceiling height in the room (block 224).”); 
the central system populating said three-dimensional rendering with interactive objects; (Pitzer, Figure 9, and ¶37,” FIG. 9 depicts a display 900 of a room model 904 that includes textures that are applied to the three-dimensional representations of walls in the room. The mobile electronic device 104 generates the textures from photographic image data produced using the camera 108 or digital image data from another camera that produces pictures of different walls in the room.”); and
 the central system presents multiple views of the three-dimensional rendering containing interactive objects.  (Pitzer, ¶35, “During process 200, the mobile electronic device 104 optionally generates a three-dimensional model of the room using the precise floor plan data and measurement of the ceiling height in the room (block 224).”)
	
5.	Pitzer doesn’ t expressly disclose:
the  features comprise appliances
receiving the address of an emergency to a central system;
the central system retrieving an informal two-dimensional rendering from at least one external data store;
on demand for use by the first responders using only the two-dimensional rendering of the premises; 

6.	Mutton, discloses: 
the  features comprise appliances; (Mutton, ¶23 “in the kitchen, the user may have the option to select stainless steel appliances and change the cabinets.”)
the central system retrieving an informal two-dimensional rendering from at least one external data store; (Mutton, ¶16, “Communications module 140 allows system 100 to be connected to a network, such as the Internet, for access to various other systems and servers (e.g. the websites for various suppliers and sponsors), and to allow access to the system 100 from virtually anywhere, via the Internet. For this purpose, system 100 may be developed to be integrated into existing websites and databases that property developers may already have.”)

7.	Mutton is analogous art with respect to Pitzer because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the processes of that the features comprise appliances, and the central system retrieving an informal two-dimensional rendering from at least one external data store; as taught by Mutton into the teaching of Pitzer. The suggestion for doing so would provide an interactive first person walk-through view mode is provided whereby a user can interact with one or more features in a room. Therefore, it would have been obvious to combine Pitzer with Mutton.

8.	Pitzer in view of Mutton doesn’ t expressly disclose:
receiving the address of an emergency to a central system;
on demand for use by the first responders using only the two-dimensional rendering of the premises; 

9.	Satorius  discloses:
receiving the address of an emergency to a central system;  (Satorius, ¶54, ” The information received at the communication device 102 can include, but is not limited to, information relating to: the physical, biological and chemical characteristics of an object, person, animal (e.g., OPA 106 of FIG. 1) and/or surrounding environment. …. The messages and other indicators can include, but is not limited to, the following information: an identifier (e.g., a name), a location (e.g., an address and/or GPS information), medical information (e.g., allergies, blood type and illnesses)..”) 

10.	Satorius is analogous art with respect to Pitzer in view of Mutton because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of  receiving the address of an emergency to a central system, as taught by Satorius into the teaching of Pitzer in view of Mutton. The suggestion for doing so would facilitating the customization of its features in accordance with a person's needs and/or desires. Therefore, it would have been obvious to combine Satorius with Pitzer in view of Mutton.

11.	Pitzer in view Mutton, and in view of Satorius doesn’t expressly disclose: on demand for use by the first responders using only the two-dimensional rendering of the premises; 

12.	Jones discloses: on demand for use by the first responders using only the two-dimensional rendering of the premises; (Jones, ¶26, “The first responder firefighter or ERC is then able to call up a building floor plan on a computer wherein the building is the site of the possible fire event.”, ¶51, and ¶59)

13.	Jones is analogous art with respect to Pitzer in view Mutton, and in view of Satorius because they are from the same field of endeavor.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the processes of that on demand for use by the first responders using only the two-dimensional rendering of the premises, as taught by Jones into the teaching of Pitzer in view Mutton, and in view of Satorius. The suggestion for doing so would visually identify rescue needs and then prioritize and strategize an efficient rescue. Therefore, it would have been obvious to combine Jones with Pitzer in view Mutton, and in view of Satorius.

14. 	As per claim 3, Pitzer in view Mutton, and in view of Satorius, and further in view of Jones discloses: The system of claim 1 wherein each analysis step occurs in a distributed computing platform.  (Mutton, ¶17,” The computer device 200 may form part of a network via a network interface 211, allowing the computer device 200 to communicate with other suitably configured data processing systems (not shown).”)

15. 	As per claim 5, Pitzer in view Mutton, and in view of Satorius, and further in view of Jones discloses: The system of claim 1 wherein said interactive objects comprise virtual versions of furniture, household fixtures, and decorative items.  (Mutton, Figures 12, and 13)

16. 	As per claim 6, Pitzer in view Mutton, and in view of Satorius, and further in view of Jones discloses: The system of claim 1 wherein said three-dimensional rendering comprises defining windows and doors in the three-dimensional model.  (Mutton, Figures 8, and 13, ¶32,” Now referring to FIG. 4, shown is an illustrative floor plan view of a level of a property. As will be observed, even the floor plan view shows the level in a perspective view with walls showing windows and doors”)

17. 	As per claim 2, The system of claim 1 wherein said retrieving an informal two-dimensional drawing comprises taking a photograph of a two-dimensional hand-drawn sketch of a premises.  

18.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Pitzer et al., US 2014/0267717 A1, in view of Jeremy Mutton et al., US 2013/0179841 A1, and in view of Satorius, US 2012/0050046 A1, and in view of Jones et al., US 2013/0169817 A1, and further in view of Gioacchino Noris et al., US 2011/0175916 A1.

19.    	As per claim 2, Pitzer in view Mutton and in view of Satorius, and further in view of Jones discloses: The system of claim 1.

20.	Pitzer in view Mutton and in view of Satorius, and further in view of Jones 
doesn’ t disclose:  wherein said retrieving an informal two-dimensional drawing comprises taking a photograph of a two-dimensional hand-drawn sketch of a premises.  

21.	Noris discloses: wherein said retrieving an informal two-dimensional drawing comprises taking a photograph of a two-dimensional hand-drawn sketch of a premises. (Noris, Figure 2, and ¶93,” FIG. 2 illustrates elements of video system 100 in more detail. In the examples shown there, content builder 102 receives digitized images 206 from a scanner 204 when scanning hand-drawn images 202.”)

22.	Noris is analogous art with respect to Pitzer in view Mutton and in view of Satorius, and further in view of Jones because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that wherein said retrieving an informal two-dimensional drawing comprises taking a photograph of a two-dimensional hand-drawn sketch of a premises. as taught by Noris into the teaching of Pitzer in view Mutton and in view of Satorius, and further in view of Jones. It is well known in the art to scan a handwriting object to get a digitized image. The suggestion for doing so would simplify provide a base floor for an animated simulation of a premise. Therefore, it would have been obvious to combine Noris with Pitzer in view Mutton and in view of Satorius, and further in view of Jones.

23.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Pitzer et al., US 2014/0267717 A1, in view of Jeremy Mutton et al., US 2013/0179841 A1, and in view of Satorius, US 2012/0050046 A1, and in view of Jones et al., US 2013/0169817 A1, as applied to claim 1 above, and further in view of Alen Malekian et al., US 2015/0302639 A1.

24.    	As per claim 4, Pitzer in view Mutton and in view of Satorius, and further in view of Jones discloses: The system of claim 1.

25.    	Pitzer in view Mutton and in view of Satorius, and further in view of Jones doesn’t disclose: wherein the central system analyzing said informal two- dimensional rendering occurs within an augmented reality preview of the three- dimensional model.  

26.	Malekian discloses: wherein the central system analyzing said informal two- dimensional rendering occurs within an augmented reality preview of the three- dimensional model.  
 (Malekian, ¶8 ”the user of the handheld device would be able to view augmented image of the three-dimensional model by bringing the vectored plan containing a unique marker within the field of view of the handheld device.”)

27.	Malekian is analogous art with respect to Pitzer in view Mutton and in view of Satorius, and further in view of Jones because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that wherein the central system analyzing said informal two- dimensional rendering occurs within an augmented reality preview of the three- dimensional model, as taught by Malekian into the teaching of Pitzer in view Mutton and in view of Satorius, and further in view of Jones. It is well known in the art to use the augmented reality process to get more information form the image. The suggestion for doing so would allow the user the freedom of viewing the actual model in relation to its plan at any perspective and/or angle and any scale on a hand held or mobile device. Therefore, it would have been obvious to combine Malekian with Pitzer in view Mutton and in view of Satorius, and further in view of Jones.


28.	Claims 7, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Pitzer et al., US 2014/0267717 A1, in view of Alexander Faaborg et al., US 2017/0256096 A1, and in view of Satorius, US 2012/0050046 A1, and in view of Jeremy Mutton et al., US 2013/0179841 A1.

29. 	As per claim 7, A system for generating formal premises designs for first responders at an address comprising:
the system receives input comprising the initial data to represent one or more premises; (Pitzer, Figure 3, and ¶28,” Process 200 begins as the mobile electronic device 104 generates a user interface to enable the operator to input drawing strokes that form an approximate sketch of the floor plan of a room (block 204)"); 

the system analyzes said input to generate a three-dimensional model; (Pitzer, ¶33,” Referring again to FIG. 2, the process 200 optionally includes a measurement of a height of the ceiling of the room from the floor of the room (block 216). The system 100 identifies the floor to ceiling height for generation of three-dimensional models of the room, and the process 200 optionally omits the height measurement if the operator is only generating a two-dimensional floor plan of the room.”)
 
 the system determines features found on the premises, wherein said features comprise walls, doors, windows (Pitzer, ¶34,” In the precise floor plan 604, each wall is labeled with the measured dimension and the relative sizes of each wall are displayed to scale with the corresponding dimensions. The walls in the floor plan also intersect each other at perpendicular angles or at measured angles between walls that do not meet at perpendicular angles.”, ¶34, “identifies other properties of the room, including the volume of the room, square footage of the room, and corresponding areas of windows and doors on the walls in the room using the data from the precise floor plan.”)
the system automatically generates a final three-dimensional model of the premises (Pitzer, ¶35, “During process 200, the mobile electronic device 104 optionally generates a three-dimensional model of the room using the precise floor plan data and measurement of the ceiling height in the room (block 224).”); on demand for use by the first responders; 
the system generates a photorealistic visualization of the premises; (Pitzer, ¶35, “During process 200, the mobile electronic device 104 optionally generates a three-dimensional model of the room using the precise floor plan data and measurement of the ceiling height in the room (block 224).”); and 

30.	Pitzer doesn’t expressly disclose:
the system retrieves address information;
 the system obtains initial data from at least one external data source on basis of the address information; 
the system modifies the three-dimensional model using augmented reality;
without additional input from first responders in route to the address using only the initial data from at least one external data source highlighting dangerous areas; 
the system provides a preview of the photorealistic visualization of the premises.  
the features comprise appliances;



31.	Faaborg discloses:
the system retrieves address information; (Faaborg, ¶18,” The HMD 100 may capture images and/or collect information defining real world features in the ambient environment 150.” )
 the system obtains initial data from at least one external data source on basis of the address information; (Faaborg, ¶18,” The images and information collected by the HMD 100 may then be processed by the HMD 100 to render and display a 3D model 150B of the ambient environment 150. The 3D rendered model 150B may be displayed to and viewed by the user, for example, on a display of the HMD 100.”, and ¶74, “The systems and techniques described here can be implemented in a computing system that includes a back end component (e.g., as a data server).”)
the system modifies the three-dimensional model using augmented reality; (Faaborg, Figures 1A , 1C, and ¶31,”the augmented reality/virtual reality system may collect and store images and information related to different ambient environments, or real world spaces, and related 3D model rendering information.”….” This recognition of features may facilitate the subsequent rendering of the 3D model of the ambient environment, and facilitate the automatic, intelligent sizing and placement of virtual objects.”)
the system provides a preview of the photorealistic visualization of the premises.  (Faaborg, Figures 3A-D)

32.	Faaborg is analogous art with respect to Pitzer because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the processes of that the system retrieves address information; the system obtains initial data from at least one external data source on basis of the address information; the system modifies the three-dimensional model using augmented reality, and the system provides a preview of the photorealistic visualization of the premises; as taught by Faaborg into the teaching of Pitzer. It is well known in the art to use the augmented reality process to get more information form the image. The suggestion for doing so would maintain some level of situational awareness while in the virtual environment. Therefore, it would have been obvious to combine Faaborg with Pitzer.

33.	Pitzer in view of Faaborg doesn’ t expressly disclose:
without additional input from first responders in route to the address using only the initial data from at least one external data source highlighting dangerous areas; 
the  features comprise appliances;

34.	Satorius discloses: 
providing the premises without additional input from first responders in route to the incident site address. (Satorius, ¶86, “The communication device 102 further continues to send updated dynamic biometric data to representatives of the emergency service agency while they are traveling to the scene of the accident.”)

35.	Satorius is analogous art with respect to Pitzer in view of Faaborg because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of without additional input from first responders in route to the address using only the initial data from at least one external data source highlighting dangerous areas, as taught by Satorius into the teaching of Pitzer in view of Faaborg. The suggestion for doing so would facilitating the customization of its features in accordance with a person's needs and/or desires. Therefore, it would have been obvious to combine Pitzer with Pitzer in view of Faaborg.

36.	Pitzer in view of Faaborg, and in view of Satorius doesn’ t expressly disclose:
the features comprise appliances;

37.	Mutton, discloses: 
the features comprise appliances; (Mutton, ¶23 “in the kitchen, the user may have the option to select stainless steel appliances and change the cabinets.”)

38.	Mutton is analogous art with respect to Pitzer in view of Faaborg, and in view of Satorius, because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of installing the processes of that the features comprise appliances, as taught by Mutton into the teaching of Pitzer in view of Faaborg, and in view of Satorius. The suggestion for doing so would provide an interactive first person walk-through view mode is provided whereby a user can interact with one or more features in a room. Therefore, it would have been obvious to combine Pitzer with Faaborg, with Satorius with Mutton.


39.	Claims 7, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Pitzer et al., US 2014/0267717 A1, in view of Alexander Faaborg et al., US 2017/0256096 A1, and in view of Satorius, US 2012/0050046 A1, and in view of Jeremy Mutton et al., US 2013/0179841 A1.

40.    	As per claim 7, Pitzer discloses: A system for generating formal premises designs for the first responder at an address comprising:
inputting into the system the initial data to represent one or more premises (Pitzer, Figure 3, and ¶28,” Process 200 begins as the mobile electronic device 104 generates a user interface to enable the operator to input drawing strokes that form an approximate sketch of the floor plan of a room (block 204)"); 
analyzing said input to generate a three-dimensional model; (Pitzer, ¶33,” Referring again to FIG. 2, the process 200 optionally includes a measurement of a height of the ceiling of the room from the floor of the room (block 216). The system 100 identifies the floor to ceiling height for generation of three-dimensional models of the room, and the process 200 optionally omits the height measurement if the operator is only generating a two-dimensional floor plan of the room..”) ;
determining features found on the premises; (Pitzer, ¶34,” In the precise floor plan 604, each wall is labeled with the measured dimension and the relative sizes of each wall are displayed to scale with the corresponding dimensions. The walls in the floor plan also intersect each other at perpendicular angles or at measured angles between walls that do not meet at perpendicular angles.”), wherein said features comprise walls, doors, windows, (Pitzer, ¶34, “identifies other properties of the room, including the volume of the room, square footage of the room, and corresponding areas of windows and doors on the walls in the room using the data from the precise floor plan.”)
generating a final three-dimensional model of the premises; (Pitzer, ¶35, “During process 200, the mobile electronic device 104 optionally generates a three-dimensional model of the room using the precise floor plan data and measurement of the ceiling height in the room (block 224).”);
generating a photorealistic visualization of the premises (Pitzer, Figure 9, and ¶37,” FIG. 9 depicts a display 900 of a room model 904 that includes textures that are applied to the three-dimensional representations of walls in the room.”);

41.	Pitzer doesn’t expressly disclose:
Providing the address information to the system;
obtaining initial data at least one external data source for the system on basis of address information; 
modifying the three-dimensional model using augmented reality; 
previewing the photorealistic visualization of the premises.
the  features comprise appliances;
providing the premises without additional input from first responders in route to the incident site address. 
generating a premises on demand by the first responder;

42.	Faaborg discloses:
reading address information into the system; (Faaborg, ¶18,” The HMD 100 may capture images and/or collect information defining real world features in the ambient environment 150.” )
obtaining initial data at least one external data source for the system on basis of address information; (Faaborg, ¶18,” The images and information collected by the HMD 100 may then be processed by the HMD 100 to render and display a 3D model 150B of the ambient environment 150. The 3D rendered model 150B may be displayed to and viewed by the user, for example, on a display of the HMD 100.”, and ¶74, “The systems and techniques described here can be implemented in a computing system that includes a back end component (e.g., as a data server).”)

modifying the three-dimensional model using augmented reality; (Faaborg, Figures 1A ,1C, and ¶31,”the augmented reality/virtual reality system may collect and store images and information related to different ambient environments, or real world spaces, and related 3D model rendering information.”….” This recognition of features may facilitate the subsequent rendering of the 3D model of the ambient environment, and facilitate the automatic, intelligent sizing and placement of virtual objects.”)
previewing the photorealistic visualization of the premises. (Faaborg, Figures 3A-D)

43.	Faaborg is analogous art with respect to Pitzer because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the processes of reading address information into the system, obtaining initial data for the system on basis of address information, modifying the three-dimensional model using augmented reality, and previewing the photorealistic visualization of the premises as taught by Faaborg into the teaching of Pitzer. It is well known in the art to use the augmented reality process to get more information form the image. The suggestion for doing so would maintain some level of situational awareness while in the virtual environment. Therefore, it would have been obvious to combine Faaborg with Pitzer.

45.	Pitzer in view of Faaborg doesn’ t expressly disclose:
providing the premises without additional input from first responders in route to the incident site address.
the  features comprise appliances;
generating a premises on demand by the first responder;

46.	Satorius discloses: 
providing the premises without additional input from first responders in route to the incident site address. (Satorius, ¶86, “The communication device 102 further continues to send updated dynamic biometric data to representatives of the emergency service agency while they are traveling to the scene of the accident.”)

47.	Satorius is analogous art with respect to Pitzer in view of Faaborg because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of installing the processes of providing the premises without additional input from first responders in route to the incident site address, as taught by Satorius into the teaching of Pitzer in view of Faaborg. The suggestion for doing so would facilitating the customization of its features in accordance with a person's needs and/or desires. Therefore, it would have been obvious to combine Pitzer with Pitzer in view of Faaborg.

48.	Pitzer in view of Faaborg, and in view of Satorius doesn’ t expressly disclose:
the features comprise appliances;
generating a premise on demand by the first responder;

49.	Mutton, discloses: 
the features comprise appliances; (Mutton, ¶23 “in the kitchen, the user may have the option to select stainless steel appliances and change the cabinets.”)

50.	Mutton is analogous art with respect to Pitzer in view of Faaborg, and in view of Satorius, because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of installing the processes of that the features comprise appliances, as taught by Mutton into the teaching of Pitzer in view of Faaborg, and in view of Satorius. The suggestion for doing so would provide an interactive first person walk-through view mode is provided whereby a user can interact with one or more features in a room. Therefore, it would have been obvious to combine Pitzer with Faaborg, with Satorius with Mutton.

51.	Pitzer in view Mutton, and in view of Satorius doesn’t expressly disclose: generating a premise on demand by the first responder;

52.	Jones discloses: generating a premise on demand by the first responder; (Jones, ¶26, “The first responder firefighter or ERC is then able to call up a building floor plan on a computer wherein the building is the site of the possible fire event.”)

53.	Jones is analogous art with respect to Pitzer in view of Faaborg, and in view of Satorius, and further in view of Mutton, because they are from the same field of endeavor.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the processes of generating a premise on demand by the first responder, as taught by Jones into the teaching of Pitzer in view of Faaborg, and in view of Satorius, and further in view of Mutton. The suggestion for doing so would visually identify rescue needs and then prioritize and strategize an efficient rescue. Therefore, it would have been obvious to combine Jones with Pitzer in view of Faaborg, and in view of Satorius, and further in view of Mutton.

54.  	 As per claim 10, Pitzer in view Faaborg, in view of Satorius, and in view of Mutton discloses: The system of claim 7 wherein said initial data comprises an existing three-dimensional model as a baseline. (Pitzer, ¶35, “FIG. 7 depicts a display 700 of a three-dimensional model 704 that is generated from the precise floor plan 604 of FIG. 6 and the height data generated by the range finder 112.”, Notes: The three-dimensional model 704 is interpreted in this case as the existing three-dimensional model as a baseline.)

55.    	As per claim 11, Pitzer in view Faaborg in view of Satorius, and in view of Mutton discloses: The system of claim 7 wherein said initial data comprises importing a completed three- dimensional model. (Pitzer, ¶40,”In addition to use with the system 100, the floor plans, three-dimensional models, photographs, and building structure data are stored in a memory of the mobile electronic device 104 for export to external computing devices. For example, a computer aided design (CAD) program on an external computer receives the data from the system 100 for an architect or designer to view and alter plans for construction and remodeling in the room.”)

56.    	As per claim 12, Pitzer in view Faaborg in view of Satorius, and in view of Mutton discloses: The system of claim 7 wherein said system modification employs artificial intelligence to generate the three-dimensional model. (Pitzer, ¶37,” In one embodiment, the operator manually identifies the walls that correspond to the photographs, while in another embodiment the computer vision software in the mobile electronic device 104 identifies the corners between walls and automatically identifies photographs that correspond to each wall. To generate a three-dimensional model of the room using the photographs, a graphical processing unit (GPU) in the mobile electronic device 104 applies the photographs to the walls in the three-dimensional model using graphical texturing techniques that are known to the art. FIG. 9 depicts a display 900 of a room model 904 that includes textures that are applied to the three-dimensional representations of walls in the room.”)

57.    	As per claim 13, Pitzer in view Faaborg in view of Satorius, and in view of Mutton discloses: The system of claim 7 wherein said final three-dimensional model is populated by one or more interactive objects. (Faaborg, Figures 1A, and1E)

58.    	As per claim 14, Pitzer in view Faaborg in view of Satorius, and in view of Mutton discloses: The system of claim 13 wherein said interactive objects comprise furniture and surface finishes to be customized by an end-user of the system. (Faaborg, Figures 1A, and1E)

59.   	 As per claim 15, Pitzer in view Faaborg in view of Satorius, and in view of Mutton discloses: The system of claim 7 wherein said previewing of the photorealistic visualization occurs using augmented reality.  (Faaborg, Figures 1A, 1C 1E, and ¶31,”the augmented reality/virtual reality system may collect and store images and information related to different ambient environments, or real world spaces, and related 3D model rendering information.”….” This recognition of features may facilitate the subsequent rendering of the 3D model of the ambient environment, and facilitate the automatic, intelligent sizing and placement of virtual objects.”)

60.    	As per claim 16, Pitzer in view Faaborg in view of Satorius, and in view of Mutton discloses: The system of claim 7 wherein said previewing of the photorealistic visualization occurs using virtual reality. (Faaborg, Figures 1A , 1C 1E, and ¶31,”the augmented reality/virtual reality system may collect and store images and information related to different ambient environments, or real world spaces, and related 3D model rendering information.”….” This recognition of features may facilitate the subsequent rendering of the 3D model of the ambient environment, and facilitate the automatic, intelligent sizing and placement of virtual objects.”, and ¶8,” FIGS. 1A-1G illustrate an example implementation of intelligent object sizing and placement in an augmented reality system and/or a virtual reality system, in accordance with implementations as described herein.”)

61.    	As per claim 17, Pitzer in view Faaborg in view of Satorius, and in view of Mutton discloses: The system of claim 7  wherein said analysis of input determines the type of each room depicted on the premises.   (Pitzer, ¶28,” The user interface also includes a text entry interface for the operator to enter a label for the room. For example, in FIG. 3 the sketch in the user interface 300 is labeled "Living room."”)

62.    	As per claim 18, Pitzer in view Faaborg in view of Satorius, and in view of Mutton discloses: The system of claim 7 wherein said analysis of input confirms that each room depicted in the premises is a valid room. (Pitzer, ¶39,” In another embodiment, the mobile electronic device 104 identifies corresponding corners and structural features of the multiple floor plans and arranges the floor plans for the rooms automatically using, for example, a registration process that fits floor plans of different rooms together based on common wall edges between adjacent rooms.”)

63.    	As per claim 19, Pitzer in view Faaborg in view of Satorius, and in view of Mutton discloses: The system of claim 7 wherein said analysis requests user input to confirm proper detection of rooms within depicted premises.  
 (Pitzer, ¶39,” In one embodiment, the operator manually selects the floor plans of different rooms and arranges the floor plans next to each other along common boundaries and entryways.”)

64.    	As per claim 20, Pitzer in view Faaborg in view of Satorius, and in view of Mutton discloses: The system of claim 7 wherein said analysis comprises detection of doors and windows within the input design. (Pitzer, ¶38,” In one embodiment, the mobile electronic devices includes image processing software with machine vision and object recognition functionality that is configured to identify specific structural features in a building including doors, windows, power outlets, electrical switches, ceiling lights, HVAC ducts, heating radiators, sprinklers, and the like. The system 100 optionally displays the identified features and stores the identified features in a memory of the mobile electronic device 100.”)

65. 	As per claim 9, The system of claim 7 wherein said initial data comprises a video of a 2-dimensional sketch on paper.  

66.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Pitzer et al., US 2014/0267717 A1, in view of Alexander Faaborg et al., US 2017/0256096 A1, and in view of Satorius, US 2012/0050046 A1, and in view of Jeremy Mutton et al., US 2013/0179841 A1, as applied to claim 7 above, and further in view of Gioacchino Noris et al., US 2011/0175916 A1.

67.    	As per claim 8, Pitzer in view Faaborg in view of Satorius, and in view of Mutton, discloses: The system of claim 7.

68.	Pitzer in view Faaborg in view of Satorius, and in view of Mutton doesn’t disclose:  wherein said initial data comprises a photo of a 2-dimensional sketch on paper.

69.	Noris discloses: wherein said initial data comprises a photo of a 2-dimensional sketch on paper.  . (Noris, Figure 2, and ¶93,” FIG. 2 illustrates elements of video system 100 in more detail. In the examples shown there, content builder 102 receives digitized images 206 from a scanner 204 when scanning hand-drawn images 202.”)

70.	Noris is analogous art with respect to Pitzer in view Faaborg in view of Satorius, and in view of Mutton, because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of wherein said initial data comprises a photo of a 2-dimensional sketch on paper, as taught by Noris into the teaching of Pitzer in view Faaborg in view of Satorius, and in view of Mutton, It is well known in the art to scan a handwriting object to get a digitized image. The suggestion for doing so would simplify provide a base floor for an animated simulation of a premise. Therefore, it would have been obvious to combine Noris with Pitzer in view Faaborg in view of Satorius, and in view of Mutton,.

71.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Pitzer et al., US 2014/0267717 A1, and in view of Alexander Faaborg et al., US 2017/0256096 A1 and in view of Satorius, US 2012/0050046 A1, and in view of Jeremy Mutton et al., US 2013/0179841 A1, as applied to claim 7 above, and further in view of Jianbo Shi et al., US 2002/018726 A1.

72   	As per claim 9, Pitzer in view Faaborg in view of Satorius, and in view of Mutton, discloses: The system of claim 7

73.	Pitzer in view Faaborg in view of Satorius, and in view of Mutton, doesn’t disclose:  wherein said initial data comprises a video of a 2-dimensional sketch on paper.  

74.	Shi discloses: wherein said initial data comprises a video of a 2-dimensional sketch on paper.  
 (Shi, ¶23,” The hand-drawn sketch is captured from the piece of paper at one site using video camera 14 and projected onto piece of paper 12 at a remote site using LCD projector 16.”)

75.	Shi is analogous art with respect to Pitzer in view Faaborg in view of Satorius, and in view of Mutton, because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of wherein said initial data comprises a video of a 2-dimensional sketch on paper, as taught by Shi into the teaching of Pitzer in view Faaborg in view of Satorius, and in view of Mutton. It is well known in the art to use a video camera to capture a 2-dimensional sketch on paper to get a digitized image in form of a video. The suggestion for doing so would simplify provide a baseline for an animated simulation of a premise. Therefore, it would have been obvious to combine Shi with Pitzer in view Faaborg in view of Satorius, and in view of Mutton.

Conclusion 
76.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619